It is with great pleasure that I
bring warm greetings from the Government and people
of Kiribati on whose behalf I have the honour to
address the Assembly today.
Before I begin, I would like to extend our
congratulations to Mr. Jean Ping on his election to the
presidency of the fifty-ninth session of the General
Assembly. We have every confidence in his able
leadership to guide the work of the Assembly and to
deliver conclusive outcomes. He has our full support
and cooperation in carrying out his work. I wish also to
thank the President’s predecessor for the excellent
work he has done in steering the work of the Assembly
during the past year. My congratulations also go to the
Secretary-General for his sterling leadership of our
Organization during these trying times and for rising
commendably to the challenge.
We gather again this year amidst the reality of
daunting challenges that continue to confront us as
individual nations and as a global community. The
ongoing conflicts in Iraq and other parts of the world,
the scourge of terrorism and the existence of nuclear
arsenals, accelerated environmental degradation and
the threat of global warming and sea-level rise, hunger
and poverty, the HIV/AIDS pandemic and other non-
communicable diseases, the marginalization of the
least developed countries within the global economy
and underdevelopment, all continue to pose major
challenges that our Organization must address today.
Those challenges cast a dark shadow over the
commitments made by world leaders at the Millennium
Summit held here in New York four years ago,
pledging to work collectively to maintain peace and
security, to eliminate poverty and to promote
development for the benefit of all mankind in the new
millennium.
The proliferation of weapons of mass destruction
and the illicit trade in small arms and light weapons
continue to threaten international security. We must be
unified in our approach and address those challenges
effectively by strengthening multilateral disarmament
and non-proliferation treaties and agreements and
through closer regional and international cooperation.
Kiribati supports all non-proliferation efforts and in
that respect is party to, among others, the Treaty on the
2

Non-Proliferation of Nuclear Weapons, the
Comprehensive Nuclear-Test-Ban Treaty and the
Chemical Weapons Convention.
We commend and support the work of the
international community and efforts taken at the
national, regional and international levels to respond to
the challenges of terrorism, recognizing the need for
international solidarity in addressing that increasing
global threat.
Kiribati is committed to the global fight against
terrorism. Terrorism knows no boundaries and we
cannot claim immunity from it. Indeed, as a small
island developing State we have very little capacity to
develop any effective countermeasures and are
therefore especially vulnerable to terrorism.
We acknowledge the importance of complying
with United Nations resolutions and international
security arrangements that have been adopted in the
fight against terrorism. While we cannot afford to be
complacent in our efforts in that regard, it must be
recognized that the requirements for compliance with
those resolutions and arrangements do pose enormous
challenges for countries such as Kiribati. Our limited
resources and technical capacity are already committed
to providing for the basic and essential social and
economic needs of our rapidly growing population,
thus placing severe constraints on our ability to make
progress in compliance. I would like to note, however,
that, with technical assistance from our development
partners, we have made progress in enacting important
legislation relating to terrorism and transnational
crime. We expect to make further progress on
compliance with the counter-terrorism requirements
shortly.
The progress made so far has revolved primarily
around the introduction of legislation. We recognize
that this is just the beginning of the process. The
implementation and enforcement of the legislation
enacted will pose an immense challenge. In this
respect, we will continue to count on the assistance and
support of the international community.
We note with deep regret and concern the loss of
life and devastation to property caused by the recent
series of hurricanes affecting the Caribbean and the
Atlantic coast of the United States. We offer our deep
sympathy to those affected by those natural disasters.
The adverse impact of climate change and sea-
level rise is, indeed, a critical security issue for the
global community in this new millennium, especially
for low-lying island States like Kiribati. That issue
must take centre stage with other international security
issues. We urge the international community to agree
on a unified global response in order to better protect
the environment, in the same way that the international
community is being encouraged to respond to terrorism
and other threats to global security. Our inability as a
global community to agree on a unified stand on
climate change and sea-level rise is very disappointing
indeed, and we deplore the notion that economic
growth must take precedence over environmental
issues at any cost. Our very existence as a State —
indeed, the existence all States similar to Kiribati — is
at stake if such thinking continues to prevail.
I would like at this juncture to express our
gratitude to the many countries that have ratified the
Kyoto Protocol and to appeal to those that have not to
do so as a matter of urgency. We have demonstrated
remarkable solidarity in the fight against global
terrorism. Can we not demonstrate the same solidarity
in the fight against climate change and sea-level rise?
Regional cooperation has been a very effective
mechanism in addressing the many challenges faced by
countries in our region. Regional cooperation has
enabled many Pacific countries to meet some of the
counter-terrorism requirements. Regional cooperation
has also enabled us to effectively address emerging
issues confronting our region; the outstanding success
of the Regional Assistance Mission to Solomon Islands
is a clear demonstration of that.
We in the Pacific are confident of our ability to
steer a course for the future. We have approved work to
commence on a Pacific plan that will promote
collective action in the areas of security, good
governance, economic growth and sustainable
development. We envisage that the Pacific plan will
result in the delivery of tangible benefits to our
respective peoples and communities.
We recognize the need for, and welcome,
strengthened cooperation and the development of
closer linkages and partnerships between the United
Nations and its specialized agencies and other
organizations, including the Pacific Islands Forum.
Such linkages and partnerships can only result in the
more effective, coordinated and harmonized delivery of
assistance to member countries.
Making progress with regard to the development
aspirations of our peoples is a high — if not the
highest — priority for many of us who are here today.
Our national policy objective is to achieve the
3

equitable distribution of development benefits to all
our peoples, based on the principles of good
governance. We are committed to the Millennium
Declaration and are on track in our national efforts to
achieve the Millennium Development Goals.
The Goals have been integrated and
mainstreamed into our national development strategy.
We are committed to pursuing those goals as the basis
of sustainable development. In this connection, I would
like to express our appreciation to all our development
partners, who, over the years, have contributed
meaningfully to the realization of our development
aspirations.
While we are grateful for the assistance extended
by our development partners, there is scope for us to
achieve more for our peoples — and to do so without
development assistance. Kiribati has a large exclusive
economic zone that has an abundant fisheries resource.
Those resources are presently being harvested by
vessels from distant-water fishing nations under license
arrangements. However, the return from these licensing
arrangements is negligible, at only around 5 per cent of
the landed value of the catch.
Naturally, we would like to see greater returns
from that resource. Our ability to achieve sustainable
economic development depends on it. Accordingly, we
urge the flag States of those fishing interests to
encourage their industries to explore the mutual
benefits to be gained from collaboration with resource
owners in establishing on-shore facilities that will add
value to the commodity. We believe that such a model
will also result in easing the pressure on fish stocks
and ensure conservation of the resource for the
sustainable benefit of mankind.
The entry into force in June this year of the
Western and Central Pacific Tuna Convention
represents a major development in the management of
the western and central Pacific tuna fishery.
In this age of rapid globalization, advances in
information technology and trade liberalization, it is
regrettable that, while some are reaping the full
benefits of those advances and developments,
significantly more remain on the fringes. The reality is
that a large proportion of the world’s population, most
of whom live in developing countries, continue to live
in poverty and are marginalized in trading
arrangements and market access opportunities. The
promise of globalization and open trading as a positive
force for economic growth, and social progress
continues to elude the many. Much work needs to be
done to ensure that the many also enjoy the benefits of
globalization.
Kiribati supports the findings of the report of the
World Commission on the Social Dimension of
Globalization. We urge that the findings of the report
be taken into consideration and incorporated into the
work of the Assembly, especially for the 2005 high-
level review of the outcome of the Millennium
Summit.
We welcome the United Nations support for the
convening, early next year in Mauritius, of the
International Meeting for the 10-Year Review of the
Barbados Programme of Action for the Sustainable
Development of Small Island Developing States. Like
other small island developing States, we attach great
importance to that review. With the continued support
and commitment of our development partners to the
process, we can be assured of important outcomes that
will go a long way in making a real difference to the
quality of life for our peoples.
We share the concerns of the international
community about the spread of HIV/AIDS and its
devastating impact as both a health crisis and a
development concern. We welcome the recent
developments in the search for affordable drugs for
HIV/AIDS victims in developing countries. We
encourage greater collaboration on HIV/AIDS research
and the mobilization of resources for prevention
activities and for better medical care for affected
patients.
We believe in the continuing relevance and
importance of the role of the United Nations and its
ability to respond to the challenges of our
contemporary world. In this regard, Kiribati welcomes
and fully supports the efforts to reform this
Organization to enable it to better respond to the
challenges of this era.
Given the crucial role of the Security Council in
the promotion of international peace and security and
the importance we attach to that issue, we see the
necessity for Security Council reform, including the
expansion of both the permanent and non-permanent
membership of the Council. Expansion is required to
better reflect the realities of our world today. We note
that some countries, including Japan, have consistently
committed substantial resources towards the
maintenance of global peace and security, and we
believe that they should be accorded permanent
membership on the Security Council.
4

We attach great importance to our membership in
this noble Organization, and we reaffirm our
commitment to upholding the noble values and
principles enshrined in the Charter of the United
Nations. The Charter epitomizes our hope for
achieving justice and equality and the safeguarding and
promotion of fundamental human rights of all peoples.
Within that context, we believe that the exclusionary
principles applied to Taiwan in its bid for United
Nations membership go against the very values and
objectives of the Charter that we all strive to uphold. In
this era of tension and conflict we should discard the
present exclusionary practices and adopt a more
embracing environment where all countries willing and
able to contribute to the international community’s
efforts to promote world peace and stability are
welcomed as equal partners. Taiwan has made and
continues to make notable contributions to the
development of many developing countries and has the
capacity to contribute constructively to the good work
of the United Nations. It is therefore regrettable that
the desire of the 23 million people of Taiwan to again
become a part of that global community of nations
continues to be rejected.
The challenges that confront us at this point in
time are indeed daunting, but they are not
insurmountable. With renewed commitments and with
a common resolve to work in close cooperation and in
support of each other, we can succeed in creating a
more secure, a more prosperous and a more just world
for all in this millennium.